Order, Family Court, Bronx County (Alma A. Cordova, J.), *466entered on or about August 22, 2006, which, after a hearing, granted petitioner father’s petition for custody of the subject child, and awarded liberal visitation to respondent mother, unanimously affirmed, without costs.
The court’s conclusion that an award of custody to the father with liberal visitation to the mother was in the best interests of the child has a sound and substantial basis in the record (see generally Miller v Pipia, 297 AD2d 362, 364 [2002]; Domestic Relations Law § 70 [a]). The totality of the circumstances considered by the court showed that the home environments of both parents were suitable, that both parents had the means to adequately provide for the child’s material needs, and that both parents had similar abilities to provide for the emotional and intellectual development of the child, who has special needs (see Eschbach v Eschbach, 56 NY2d 167, 172 [1982]). However, the mother’s negative attitude and hostility toward the father, as evidenced by her maligning of the father in the child’s presence, the filing of unsubstantiated reports of abuse and neglect against him, and encouraging the child to lie to support her false claims, failed to demonstrate a willingness or ability on her part to facilitate and encourage a close and optimum relationship between the child and his father (see Janecka v Franklin, 150 AD2d 755, 757 [1989]). The court’s decision was also in accord with the Law Guardian’s recommendation that the child be placed in the custody of the father (see Matter of Krebsbach v Gallagher, 181 AD2d 363, 368 [1992], lv denied 81 NY2d 701 [1992]). Furthermore, the granting of liberal visitation to the mother ensures that she will remain an integral part of the child’s life and furthers the goal of allowing the child to be nurtured and guided by both of his natural parents (see Weiss v Weiss, 52 NY2d 170, 175 [1981]; Courten v Courten, 92 AD2d 579, 580 [1983]).
We have considered the mother’s remaining contentions and find them unavailing. Concur—Tom, J.P., Saxe, Williams, Catterson and Moskowitz, JJ.